Case 5:17-cV-00099-KS-I\/|TP Document 96 Filed 02/20/19 Page 1 of 14

UN!TED STATES DlsTRlcr Coun'r
SouTnERN DlsTRlc'r or Mlss!sslPPl

WEsTERN DIvIsloN
Evr:nm"r SANDERS PLAINTIFF
v. CIVIL NO. 5:17-cv-99-KS-MTP
CITY 0F NATCHEZ, r:r AL. DEFENDANT
PRchAL ORDER
1. Choose [by a J mark] one of the following paragraphs, as is appropriate to the actions

3a pretrial conference was held

A pretrial conference was held as
follows:

Date: Januarv ll. 2019 Time: 10:00 a,m.
United States Courthouse at: Natchez , Mississippi,
before the following judicial officer: United States Dist.rict Judge Keith Starrett .
Ifthe prerrial conference was dispensed with by the court pursuant 10 L. U. Civ.R. 1609(2)
The final pretrial conference having been dispensed with by the judicial officer,
the parties have conferred and agree upon the following terms of this pretrial
order: (n/a)

2. The following counsel appeared:

a. F or the Plaintiff:
Postal and Email

Name Addresses Telephone No.
Lydia Roberta Blackmon P. O. Box 2146 (662)834-0068

Natchez, MS 39121-2]46
blackir bellsouth.net

Solomen C. Osborne Osborne Law Offlce (662)453-91 12
P.O. Box 8175
Greenwood, MS

PD.250543B‘7.1
PD.25388127.1

 

Case 5:17-cV-00099-KS-I\/|TP Document 96 Filed 02/20/19 Page 2 of 14

solomonosbome@mail.com

b. For the Defendants:
Postal and Email

Name Addresses Telephone No.
W. Thomas Siler, Jr. Phelps Dunbar, LLP (601) 352-2300
Nicholas F. Morisani P.O. Box 16114
Jackson MS 39236
silert@phelps.com _
Nick.Morisani@phelps.com
3. The pleadings are amended to conform to this pretrial order.
4. The following claims (including claims stated in the complaint, counterclaims,

crossclaims, third-party claims, etc.) have been filed:

Count 1: Race Discrimination in violation of 42 U.S.C. §1981 advanced against
the City ofNatchez.

5. The basis for this court’s jurisdiction is: federal question jurisdiction (28 U.S.C. § 1331)
and supplementaljurisdiction (28 U.S.C. § 1367).

6. The following jurisdictional question(s) remain(s) [lf` none, enter “None”]: None.

7. The following motions remain pending [Ifnone, enter “None”] [Note: Pending motions
not noted here may be deemed moot]:

[73] Defendants’ Motion in Limine
8. The parties accept the following concise summaries of the ultimate facts as claimed by:

a. Plaintiff:Plaintiff Everett Sanders was employed and sworn in as City Attorney
for the City of Natchez on July l, 2016, pursuant to a 3-2 vote with Alderman Davis abstaining
At the July l, 2016 meeting, Robert Latham, a white male attorney was nominated but received
only two votes. After Sanders was employed, Defendants engaged in a conspiracy to slander and
libel Sanders and to remove Sanders from the position of City Attomey. On July ll, 2016, the
City Clerk requested that the Mayor to provide her With certain documents to facilitate the
granting of a contract to Sanders. The Mayor did not respond to the clerk's request. Sanders, in
good faith, provided the Mayor with a proposed contract for his appointment However, the
Mayor never presented Sanders with an executed contract. Moreover, the City never paid
Sanders for the work he performed through the month ofJuly 2016. On July 26, 2016, during a
regular meeting of the Mayor and Board of Aldermen, and in violation of the Ordinances of the

PD.Z$JBB 127.1

Case 5:17-cV-OOO99-KS-I\/|TP Document 96 Filed 02/20/19 Page 3 of 14

City of Natchez and the rules governing the meetings of the Mayor and Board of Aldennen,
Alderwoman Carter Smith moved, seconded by Alderrnan Davis, to rescind the vote on the
position of City Attomey based on the interview process that was requested After a lengthy
discussion, a vote was taken on the motion with Defendants Smith, Dillard and Davis voting for
the motion and the Mayor casting the tie-breaking vote in support of the motion.

Defendants initiated an interview process, purportedly, for the purpose of selecting a City
Attorney, a process that Sanders participated in under protest since he believed that he was still
City Attorney. On August 9, 2016, Sanders and Latham were again submitted for the position of
City Attomey and the vote ended in a tie with Defendants Smith, Dillard and Davis voting for
Latham and Defendant Grennell voting to break the tie.

Based on the actions of the Defendants, Sanders, the most qualified of the applicants, was
not hired in favor a white male attorney. Defendants’ actions constituted a breach of contract
between Sanders and the City ofNatchez and an unlawh.ll discharge of Sanders.

b. Defendant: In June 2016, Defendant Mayor Darryl Grennell (African-American)
was elected mayor of the City of Natchez (“the City") after garnering 93% of the vote. ln the
same election, three of the six members of the City’s Board of Aldermen (“the Board”) also were
elected for the first time: Billie Joe Frazier (African-American), Felicia Bridgewater-lrving
(African-American), and Defendant Benjarnin Davis (African-American). The remaining three
members of the Board, all incumbents, were Defendant Sarah Carter~Smith (white), Defendant
Dan Dillard (white), and Joyce Arceneaux-Mathis (African-American).

With the onset of a new mayoral administration, a City Attomey needed to be
appointed.Plaintiff Everett Sanders (“Sanders"), who is Afn‘can American, claims to have
expressed to Mayor Grennell his interest in being appointed City Attorney. Sanders had
previously served as City Attorney from 2006 to 2012, but he believes that his previous
appointment as City Attorney came to an end in 2012 because “the politics changed[,]” meaning
that “the mayor changed[,] . . . the composition of the board of aldermen changed[,] and they
selected someone else . . . .” Notwithstanding Sanders’ interest in the position, Mayor Grennell
made public his intent that Natchez attorney Robert “Bob” Latham (white) serve as City
Attorney during his administrationl

On July 1, 2016, the City’s Board held an organizational meeting during which the new
Board voted on the City Attorney position. Carter-Smith nominated Latham while Arceneaux-
Mathis nominated Sanders. Sanders received three votes (Arceneaux-Mat'nis, Frazier, and
Irving) while Latham received two (Carter-Smith and Dillard). Davis, attending his first meeting
as an alderman, abstained from voting. Sanders thus received a majority of votes for the City
Attorney position, and he was sworn in as City Attorney that day.

Prior to the July 26, 2016, Board meeting, Davis informed his fellow Aldermen that he
abstained from voting for either Latharn or Sanders on July l because he did not believe he had
enough information about either candidate at that time and believed the Board should have
interviewed the candidates before voting.

PD.ZSJBB\Z?.!

Case 5:17-cV-OOO99-KS-I\/|TP Document 96 Filed 02/20/19 Page 4 of 14

At the July 26 meeting, Carter-Smith expressed her view that because of Davis‘ concems,
she believed the Board should permit interviews given the importance of the City Attomey
position. In addition, neither Carter-Smith nor Dillard believed Sanders was the best choice for
City Attorney, in part, because of his representation of the City during the Roundstone litigation,
in which a defaultjudgment was entered against the City after Sanders-who was City Attomey
at the time--failed to file an answer on the City’s behalf. Carter-Smith thus moved to rescind
the July 1l 2016, vote which had made Sanders City Attorney, Davis seconded the motion, and
Dillard joined Carter-Smith and Davis in voting to rescind. The vote was tied three-to-three, and
Mayor Grennell cast the tie-breaking vote in favor of rescission. Sanders’ appointment as City
Attorney was rescinded

Prior to the next regular Board meeting scheduled for August 9, 2016, the City advertised
for the open City Attorney position, and the Board interviewed interested candidates_including
Latham and Sanders-on July 29, 2016. At the August 9, 2016meeting, the Board discussed in
executive session the City Attorney candidates, and Sanders and Latham were nominated for a
vote. Arcencaux-Mathis, Frazier, and Irving again voted for Sanders. Carter-Smith, Dillard, and
Davis voted for Latham. Mayor Grennell cast the tie-breaking vote for Latham. By a vote along
the same lines, the Board then formally appointed Latham to serve as City Attomey.

9. a. The following facts are established by the pleadings, by stipulation, or by
admission:

1. On July l, 2016, Darryl Grennell {“Mayor Grennell”) was sworn.in as Mayor of
the City ofNatchez, Mississippi (“the City”). Mayor Grennell is Afn'can-
American.

2. On July l, 2016, Benjamin Davis was sworn in as an Alderman from Ward 5 of
the City. Davis is African-American.

3. On July 1, 2016, Sarah Carter-Smith was Alderman from Wa_rd 3 of the City.
Calter-Smith is white.

4. On July l, 2016, Dan Dillard was an Alderman from Ward 6 of the City. Dillard
is white.

5. At the July l, 2016, meeting of the City’s Board of Aldermen (“Board”), Everett
Sanders, who is African-Ameriean, and Robert Latham, who is white, were
nominated to serve as City Attorney.

6. At the July l, 20]6, Board meeting, Everett Sanders was appointed as City
Attorney by the Board after receiving 3 votes to Robert Latham’s 2 votes, with
Benjamin Davis abstaining from the vote.

7 . During the Board‘s July 26, 2016 meeting, the Board voted 4 to 3 to rescind its

PD.ZS$EBIZ?.!

Case 5:17-cV-OOO99-KS-I\/|TP Document 96 Filed 02/20/19 Page 5 of 14

appointment of Everett Sanders as City Attorney..

8. At the Board’s July 26, 2016 meeting, the motion to rescind Everett Sanders’
appointment as City Attomey was made by Sarah Caiter-Smith, Benjamin Davis
seconded the motion, Dan Dillard voted in favor of the motion, and Mayor

Grennell castillo tie-breaking fourth vote in favor ofrescission.

9. Of the four votes cast in favor of rescinding Everett Sanders’ appointment as City
Attorney, two of those votes were cast by African-Americans, including the tie-
breal<ing vote. -

10. During the Board’s August 9, 2016 meeting, both Everett Sanders and Robert
Latharn were nominated for the City Attorney position, and Robert Latham was
appointed City Attomey after receiving 4 votes while Everett Sanders received
only 3 votes.

l 1. At the Board’s August 9, 2016, meeting, Sarah Carter Smith, Dan Dillard, and
Benjamin Davis each voted in favor of appointing Robert Latharn, and Mayor
Grennell cast the tie-breaking fourth vote in favor of appointing Latharn.

12. Of the four votes cast in favor of appointing Robert Latham over Everett Sanders
as City Attorney, two of those votes were cast by African-Americans, including
the tie-breaking vote.

13. Everett Sanders is black, and thus, a member of a protected class.

14. Plaintiff Everett Sanders is not seeking damages for physical or mental injury or
emotional distress.

b. The contested issues of fact are as follows:

l. Whether Defendant, the City ofNatchez, Mississippi, is liable for race discrimination
in violation of 42 U.S.C. § 1981 (Mixed question of law and fact).

2. Whether Plaintiff Everett Sanders is entitled to damages, and, if so, to what amount is
he entitled? (Mixed question of law and fact).

3.Whether at the time of his appointment, and even now, Sanders had and has more
experience in the position of City Attorney than any other applicant for the position.

4. Whether Defendants have ever stated a reason for Sanders' discharge before his
discharge, at the time of his discharge, or‘for years after his discharge.

5. Whether Defendant Mayor Grennell campaigned on his intention to appoint a white
attorney; Robert Latham, for the City Attorney` position.

PD.2SJSBl2'l'.l

Case 5:17-cV-OOO99-KS-I\/|TP Document 96 Filed 02/20/19 Page 6 of 14

6. WhetherDefendant Mayor Grennell, on the day of Sanders’ appointment, publicly
maligned Sanders and falsely asserted that Sanders was less qualified than the
mayor’s preferred white candidate, Robert Latharn.

7. Whether any of the Defendants’ alleged “legitimate non- discriminatory reasons” for
discharging Sanders relate in any way to-Sanders qualifications for the job or his job
performance while performing tasks assigned to him by the City in July 2016.

8. Whether the votes of Defendants Grennell, Carter Smith and Dillard were the result
of racial animus directed against Sanders.

9. Whether these Defendants’ claims that Latham was the “best qualified" candidate for
the position was the result of racial bias against Sanders.

lO.Whether Carter Smith’s activities in engineering a second vote after Sanders’
discharge was the result of her own personal racial bias.

l 1 .Whether Defenda.nt Grennell’s activities were the result of racial bias against Plaintiff`.

12.Whether all of the defendants voting to rescind the appointment of Everett Sanders as
City Attorney understood that they were effectuating the discharge of Everett Sanders
as City Attorney.

13.Whether at the meeting, there was no discussion of any lack of qualifications or
unsatisfactory job performance on the part of Sanders.

c. The contested issues of law are as follows:

l. Whether Defendants have articulated any legitimate non-discriminatory reason why
Sanders was discharged

2. Whether any alleged legitimate non-discriminatory reason which Defendants have
attempted to articulate is legally sufficient so as to require Sanders to come forward with
evidence ofpretext.

3. Whether Plaintiff’s evidence of pretext, if needed, is sufficient such that, when combined
with Plaintiff’ s prima facie case, which defendants have conceded, the jury would be
warranted in finding that the Plaintiff was discriminatorily discharged because of his
race.

4. Whether the jury would be warranted in finding that Everett Sanders was clearly more
qualified than Robert Latham considering that Sanders had much more experience in the
job in question that Latharn. And, that the disparity in such qualifications was sufficient
to establish pretext.

PD.25388127.l

Case 5:17-cV-OOO99-KS-I\/|TP Document 96 Filed 02/20/19 Page 7 of 14

5. Whether the fact that Sanders was employed as City Attorney for twenty-five days and

never received a contract from Defendant Darryl Grennell, while Latham received a
contract the day following his appointment is such clear evidence of disparate treatment
as to establish pretext, if so found by the jury.

Whether thejury could find that Defendant Carter-Smith’s relentless, persistent,
unswerving and obsessive efforts to remove Sanders from his position is sufficient
evidence of pretext such that when combined with Plaintiff's prima facie case, which
Defendants have conceded,would warrant the jury in finding that intentional racial
discrimination occurred in Plaintiff’s discharge

SEE MIXED QUESTIONS OF LAW AND FACT IN PREVIOUS SUBSECTION, 9.b.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10. The following is a list and brief description of all exhibits (except exhibits to be used for
impeachment purposes only) to be offered in evidence by the parties. Each exhibit has
been marked for identification and examined by counsel.

a. To be offered by the Plaintiff:
P~l July l, 2016-Minutes of Mayor and Board of Alderman
P-2 July l2, 2016-Minutes of Mayor and Board of Aiderman
P-3 July 26, 2016- Minutes of Mayor and Board of Alderman
P-4 August 9, 2016- Minutes of Mayor and Board of Alderman
P-S Resume of Everett Sanders
P-6 Resume of Robert Latham
P-? July l l, 2016 Memo from Brenda Canton to Mayor Darryl Grennell
P-S Memo of dated August 7, 2016 from City Clerlt Melissa Hawk regarding Attomey‘s
P-9 §::§:ttLatham contract dated August 9, 2016
P-lO Summary of the money paid Robert Latham dated September 25, 2018
P-ll Emails and attachments between Plaintiff and City regarding work assignments
P-l 1a E-mail dated 7/5/ 16 from City to Plaintiff re: Recreation Commission agreement.
P-12 Emails between Plaintiff and City Clerk re: Audrey Gordon (Water Works) lawsuit.
P-13 E-mail dated 7/6/16 between City and Plaintif`f re: notice form for meeting.

 

 

PD.25388127.1

 

Case 5:17-cV-OOO99-KS-I\/|TP Document 96 Filed 02/20/19 Page 8 of 14

 

 

 

 

 

P-l 4 Portion of Audit for the City ofNatchez ending year 201 1.
P-l$ Portion of Audit for the City ofNatchez ending year 2012

P-l 6 Portion of Audit for the City ofNatchez ending year 2013.
P-l7 Portion of Audit for the City ofNatchez ending year 2014.

 

 

The authenticity and admissibility in evidence of the preceding exhibits are stipulated. If`
the authenticity or admissibility of any of the preceding exhibits is objected to, the exhibit must
be identified below, together with a statement of the specified evidentiary ground(s) for the
objection(s):

P-S: Relevance, 403, hearsay

P-lO: Relevance, 403

P-l l: Relevance, 403, hearsay, impermissible composite exhibit

P-l la: Insufficiently identified/unable to determine whether previously disclosed
P-12: Insufficiently identified/unable to determine whether previously disclosed

 

 

 

 

 

 

 

 

 

 

 

 

P-l3: Insufficiently identified/unable to determine whether previously disclosed
P-l4: Not previously disclosed, authenticity, relevance
P-15: Not previously disclosed, authenticity, relevance
P-16: Not previously disclosed, authenticity, relevance
P-l ’l: Not previously disclosed, authenticity, relevance
b. To be offered by the Defendants:
Exntarr DescmPTloN
D-l Excerpt from Natchez City Code re City Attomey Position (DEF-OOOOI to DEF-
00006)
D-2 Board of Alderman Meeting Minutes - July 1, 2016 meeting (DEF-00045 to DEF-
00049
D-3 Board ofAlderman Meeting Minutes - July 12, 2016 meeting (DEF-OOOSO to DEF-
00064)
D-4 Board of Alderman Meeting Minutes - July 26, 2016 meeting (DEF-00007 to DEF-
00016)
D-5 Notice of Call of Special Meeting (DEF-OOOI?)
D-6 Board of Alderman Meeting Minutes - August 9, 2016 meeting (DEF-OOOlS to
DEF-OOOBO)
D-7 Correspondence and Resume of Christina F. Daugherty (DEF-00065 to DEF-00068
and DEF-0014l to DEF-00145)
D-S Correspondence and Resume of Lisa Chandler (DEF-00145 to DEF-00146)
D-9 Cor@pondence and Resume of Jeremy P. Diarnond (DEF_-00147 to DEF-OOISO)
D-lO Resume of Everett T. Sanders (DE,F-00151 to DEF-00154)

 

 

PD.ZSJSS 127.1

 

 

Case 5:17-cV-OOO99-KS-I\/|TP Document 96 Filed 02/20/19 Page 9 of 14

 

D-ll

Resume of Robert C. Latham (DEF-OOISS to DEF-OOIS'I)

 

D-12

July 11, 2016 Correspondence between Mayor Grennell and Brenda Cantu (DEF-
00158)

 

D~l3

July 5, 2016 emaii from Mil<e Blattner with attached letter (DEF-00159 to DEF-
00161) -

 

D-14

Excerpt from City of Natchez Personnel Policies and Procedures ~ Policy on Equal
Opportunity (DEF-00169-A and DEF-00169)

 

D-l$

City Attomey Qualit`ication Questionnaire (DEF-00172 to DEF-00173)

 

D-16

Excerpt from Natchez City Charter (DEF-00174)

 

D-l?

Summons and Proof of Service - Roundstone Development, LLC v. The City of
Natchez, MS et al., Adarns County Circuit Court Case No. 09-CV-29 (DEF-00175 to
DEF-00176)

 

D-IB

Plaintiff’s Memorandum Brief in Support of Motion for Partial Summary Judgment
on the lssue of Liability - Roundstone Development, LLC v. The City ofNatchez,
MS et al., Adarns County Circuit Court Case No. 09-CV-29 (DEF-00179 to DEF-
00195)

 

D-19

Order - Roundstone Development, LLC v, The City of Natchez, MS et al., Adarns
County Circuit Court Case No. 09-CV-29 (DEF-00196)

 

D-20

Plaintiffs‘ Omnibus Motion for Judgment By Default, Motion for Judgmcnt on the
Pieadings, Renewed Motion to Strike and Enter Judgment in favor of the Plaintiff,
Renewed Motion for Summary Judgment, or in the altemative, Motion for an Order
Waiving All Defenses and for Sanctions - Roundstone Development, LLC v. The
City of Natchez, MS et al., Adams County Circuit Court Case No. 09-CV-29 (DE_F-
00197 to DEF-00208)

 

D-21-

Motion To Withdraw Admissions - Roundstone Development, LLC v. The City of
Natchez, MS et al., Adams County Circuit Court Case No. 09¢CV-2_9 (DEF-00209 to
DEF-00210)

 

D-22

Order Denying Defendants’ Motion To Dismiss - Roundstone Development, LLC v.
The City of Natchez, MS et al., Adams County Circuit Court Case No. 09-CV-29
(DEF-002l 1)

 

D-23

Order Granting Plaintit`f` s Motion for Default Judgment and Judgment By Default -
Roundstone Deveiopment, LLC v. The City ofNatchez, MS et al., Adams County
Circuit Court Case No. 09-CV-29 (DEF»00213 to DEF-00214)

 

D-24

Order Denying Defendants’ Motion to Withdraw Admissions - Roundstone
Development, LLC v. The City of Natchez, MS et al., Adams County Circuit Court
Case No. 09-CV-29 (DEF-00215 to DEF-00216)

 

D-25

Order Denying Defendants’ Motion to Reconsider and to Set Aside [ts’ Default
Judgment and Order Denying Defendant’s Motion to Disrniss and for Leave to Fiie
An Answer - Roundstone Development, LLC v. The City ofNatchez, MS et al.,
Adams County Circuit Court Case No. 09-CV-29 (DEF-00217 to DEF-OOZI 8)

 

D~26

Entry of Appearance - Roundstone Development, LLC v. The City ofNatchez, MS
et al., Adams County Circuit Court Case No. 09-CV-29 (DEF-00219 to DEF~00220)

 

 

D-27

 

Natchez Democrat Newspaper Article dated July 2, 2016 (original on file with and
in the custody of the Natchez Democrat) (DEF-00221 to DEF-00229)

 

PD.25388 l27.|

 

Case 5:17-cV-OOO99-KS-I\/|TP Document 96 Filed 02/20/19 Page 10 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-28 Natchez Democrat Newspaper Article dated July 3, 2016 (origin'al on file with and
in the custody of the Natchez Democrat) (DEF-00230 to DEF-00232)

D-29 Natchez Democrat Newspaper Article dated July 30, 2016 (original on file with and
in the custody of the Natchez Democrat) (DEF-00233 to DEF-00238)

D-30 Natchez Democrat Newspaper Article dated August 10, 2016 (original on file with
and in the custody of the Natchez Democrat) (DEF-00239 to DEF-00242)

D~31 Contract between City of Natchez and Robert “Bob” Latham (DEF-00243 to DEF-
00244)

D-32 Equal Employment Opportunity Report ~ B|acl< Employees of the City of Natchez in
2015 (DEF-00245 to DEF-00252)

D~33 Equal Employment Opportunity Report - White Employees of the City ofNatchez
in 2015 (DEF-00253 to DEF-OOZ$S)

D-34 Equal Employment Opportunity Report - Hispanic Employees of the City of
Natchez in 2015 (DEF~00259)

D-35 Equal Employment Opportunity Report - Black Employees of the City of Natchez in
2016 (DEF-00260 to DEF-00267)

D-36 Equal Employment Opportunity Report - White Employees of the City ofNatchez
in 2016 (DEF-00268 to DEF-00273)

D-37 Equal Employment Opportunity Report - Hispanic Employees of the City of
Natchez in 2016 (DEF-00274)

D-38 Equal Employment Opportunity Report ~ Blacl< Employees of the City of Natchez in
2017 (DEF-00275 to DEF-00282)

D-39 Equal Employment Opportunity Report - White Employees of the City of Natchez
in 2017 (DEF-00283 to DEF-OOZBS)

D-40 Equal Employment Opportunity Report - Hispanic Employees of the City of
Natchez in 2017 (DEF-00289)

D-41 Plaintiff Everett Sanders’ Tax Return - 'I`ax Year 2015

D-42 Plaintii"f Everett Sanders’ Tax Return - Tax Year 2016

D~43 Plaintiff` Everett Sanders’ Tax Return - Tax Year 2017

 

 

The authenticity and admissibility in evidence of the preceding exhibits are stipulated If

the authenticity or admissibility of any of the preceding exhibits is objected to, the exhibit must
be identified below, together with a statement of the specified evidentiary ground(s) for the
objection(s):

Plaintit`f objects to Defendants Exhibits:

D- lB-Relevance- Hearsay- FRE 403
D- lS-Relevance- Hearsay- FRE 403
D-l7-Relevance- Hearsay- FRE 403
D-lS-Relevance- Hearsay- FRE 403
D-19-Relevance- Hearsay- FRE 403
D-20~Re1evance~ Hearsay- FR_E 403
D-2l-Re1evance- Hearsay- FRE 403
D-22-Relevance- Hearsay- FRE 403
D-23-Re1evance- Hearsay- FR.E 403
D-24-Re1evance- Hearsay- FRE 403

PD_ZSJSS i27.l

 

Case 5:17-cV-OOO99-KS-I\/|TP Document 96 Filed 02/20/19 Page 11 of 14

D-25-Re1evance- Hearsay- FRE 403
D-26-Relevance- Hearsay- FRE 403
D-27»Relevance- Hearsay- FRE 403
D-28-Relevance- Hearsay- FRE 403
D-29-Re1evance- Hearsay- FRE 403
D-30-Relevance- Hearsay- FRE 403
D-32-Relevance-' Hearsay- FRE 403
D-33-Relevance- Hearsay- FRE 403
D-34-Relevance- Hearsay- FRE 403
D-35-Relevance- Hearsay- FRE 403
D-36-Relevance- I-Iearsay- FRE 403
D-37-Relevance- Hearsay- FRE 403
D-38-Relevance'Hearsay¢ FRE 403
D-39-Relevance- Hearsay- FRE 403
D~40-Relevance- Hearsay- FRE 403
D-4l-FRE 403 (prejudice)-Relevance
D-42-FRE 403 (prejudice)-Relevance
D-43-FRE 403 (prejudice)-Rclevance

11. The following is a list and brief description of charts, graphs, models, schematic
diagrams, and similar objects which'will be used in opening statements or closing
arguments, but which will not be offered in cvidence:

a. By Plaintiff: Plaintiff may use charts, graphs, tapes, or similar demonstrative aids to
establish a chronology of events. Plaintiff also may use enlargement of all or part of
any documents admitted into evidence and may utilize any technology available in
the courtroom in which this matter will be heard. Plaintift` further may use
multimedia presentations during opening and/or closing arguments

b. By Defendant: Defendant may use charts, graphs, tapes, or similar demonstrative aids
to establish a chronology of events. Defendant also may use enlargement of all or
part of any documents admitted into evidence and may utilize any technology
available in the courtroom in which this matter will be heard. Defendant further may
use multimedia presentations during opening and/or closing arguments

Objections, if any, to use of the preceding objects are as follows:lf any other objects are
to be used by any party, such objects will be submitted to opposing counsel at least three
business days before trial. If there is then any objection to use of the objects, the dispute
will be submitted to the court at least one business day before trial.

12. The following is a list of witnesses Plaintiff anticipates calling at trial (exclucling
witnesses to be used solely for rebuttal or impeachment). All listed witnesses must be
present to testify when called by a party unless specific arrangements have been made
with the trial judge before commencement of trial. The listing of a WlLL CALL witness

PD.25388127.1

Case 5:17-cV-OOO99-KS-I\/|TP Document 96 Filed 02/20/19 Page 12 of 14

constitutes a professional representation, upon which opposing counsel may rely, that the
witness will be present at trial, absent reasonable written notice to counsel to the contrary.

[F]act!
Will/ [E]xpert
May [L]iability/ Business Address &
Narne gag D ama es Telephone Number
Everett T. Sanders Will Call F/LfD 604 Franklins Street
Natchez, MS 39120
(601) 445-5570
Mayor Darrell Grennell May Call Ffl_. c/o Phelps Dunbar
Sarah Carter Smith May Call FfL c/o Phelps Dunbar
Benjamin Davis May Call F/L c/o Phelps Dunbar
Dan Dillard May Call FfL c/o Phelps Dunbar
Joyce Arceneaux-Mathis May Call FfL/D 925 N Union Street
Natchez, MS 39120
Temple Hendericks May Call FfL/D 201 High Street

Natchez, MS 39120
Plaintiff reserves the right to call as a witness any individual listed by the Defendant as a witness. '

Will testify live:

Will testify by deposition:None.

State whether the entire deposition, or only portions, will be used. Counsel must confer,
no later than twenty-one days before the commencement oftriai, to resolve all
controversies concerning all depositions (elect:ronically recorded or otherwise). All
controversies not resolved by the parties must be submitted to the trialjudge not later
than fourteen days before trial. All objections not submitted within that time are waived.

13. The following is a list of witnesses Defendant anticipates calling at trial (excluding
witnesses to be used solely for rebuttal or impeachment). All listed witnesses must be
present to testify when called by a party unless specific arrangements have been made
with the trial judge before commencement of trial. The listing of a WILL CALL witness

PD.253 83127. l

Case 5:17-cV-OOO99-KS-I\/|TP Document 96 Filed 02/20/19 Page 13 of 14

constitutes a professional representation, upon which opposing counsel may rely, that the
witness will be present at trial, absent reasonable written notice to counsel to the contrary.

Name

Plaintiff

Mayor Darryl Grenell

Sarah Carter-Smith
Dan Dillard
Benjamin Davis
Robert “Bob” Latham

Michael V. Corey, Jr.

Scott F. Slover

Hyde Carby

Willf
May
§_Ll.

May Call

May Call

May Call
May Call
May Call
May Call

May Call

May Call

May Call

[F]act/
[E]xpert

[L]iability/
D ama es

FfL/D

FfL

Fil_,
FfL
F)'L
FfL

F/L

F/L

F/L

Business Address &
Telephone Number

c/o Lydia Roberta Blackrnon
P. O. Box 2146

Natchez, MS 39121-2146
(662)834-0068

c/o Phelps Dunbar

c!o Phelps Dunbar
c/o Phelps Dunbar
c/o Phelps Dunbar
c/o Phelps Dunbar

Danks, Miller & Corey
P.O. Box 1759
Iackson, MS 39215
(601) 957-3101

Law Offtces of Scott Slover
300 Franklin Street
Natchez, MS 39120

(601) 442~0075

Carby&Carby, P.C.
P.O. Box 1047
Natchez, MS 39121
(601)445-5011

Defendant reserves the right to call as a witness any individual listed by Plaintiff as a witness.

Wiil testify by deposition: None.

PD.25388127.|

Case 5:17-cV-OOO99-KS-I\/|TP Document 96 Filed 02/20/19 Page 14 of 14

State whether thc entire deposition, or only poitions, will be uscd. Counscl must conl`er.
no later than twenty-one days before thc commencement ol`trial, to resolve all
controversies concerning all depositions (electronical|y recorded or otltcrwise). All
controversies not resolved by thc parties must be submitted to the trialjudge not later
than fourteen days before trial. /\l| objections not submitted within that time are waivcd.

14. 'l`his (\/) g is is not ajury case,

15. Counscl suggests the l"ollowing additional matters to aid in the disposition ol" this civil
nction:

i(). Connscl estimates the length ol` the trial will bc 2-3 days.

17. As stated in paragraph l, this pretrial order has been formulated (a) at a pretrial
conference before aj udicial ot’t`lcer, notice of` which was duly served on all parties, and at
which the parties attended as stated above, or (b) the limii pretrial conference having been
dispensed with by thc judicial o|`l`lccr, as a result ot` conferences between the parties.
Rcasonable opportunity has been al`l`orded for corrections or additions prior to signing
'l`his order will control the course ol" the trial, as provided by Ruie l6, liederal Rules of
Civi| Proccdure, and it may not bc amended except by consent ol` the parties and the
conrt, or by order of the court to prevent manifest injustice

MM

day licbruary, 2019.
\UNl`l`ED S'FA'{`ES D[S'l`RiC'l' JUDGE

Oiu)u:nzo, this the i cf

 

v
l
‘ §
¢

Attomey for Dcfendants

|’D.25338127.|

